Citation Nr: 0930260	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  03-16 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral leg 
disability, including peripheral vascular disease. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In August 2004, the Board denied service connection for a 
bilateral leg disability, including peripheral vascular 
disease.  The Veteran subsequently appealed the Board's 
decision denying service connection for a bilateral leg 
disability, including peripheral vascular disease, to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2007, the Court issued a judgment, vacating the 
August 2004 denial of service connection for a bilateral leg 
disability, including peripheral vascular disease, and 
remanded that issue for readjudication consistent with the 
Court's February 2007 memorandum decision.  In September 
2007, the Board remanded for further development.  

The Veteran was scheduled for a hearing before the Board in 
June 2004.  He did not appear.  However, in September 2004 he 
stated that he did not know about the hearing and requested 
that it be rescheduled.  As nearly five years had passed, the 
Board contacted the Veteran in July 2009 and asked if he 
still wanted to appear for a hearing.  He was told that if he 
did not respond within 30 days, the Board would assume that 
he did not want a hearing.  The Veteran did not respond; 
therefore, an additional Board hearing has not been 
scheduled.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection 
for a bilateral leg disability, including peripheral vascular 
disease.  He states that his leg problems began during basic 
training and that he was advised by a doctor to continue in 
basic training.  

In its September 2007 remand, the Board instructed the RO to 
request all of the Veteran's service treatment records and 
then inform the Veteran if additional records could not be 
located.  The RO sent the Veteran letters in April 2008 and 
April 2009 informing him as to the progress of obtaining his 
records.  However, the claims folder reflects that ultimately 
the RO was unable to obtain additional records on his behalf.  
However, a letter notifying the Veteran of this development 
was never sent to him.  The Court has held that a remand 
confers on the Veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  On remand, a notification letter as to 
this development should be sent to the Veteran.  

The Board also instructed the RO to provide the Veteran with 
an examination to determine the probable etiology of his 
current bilateral leg disability.   Specifically, the Board 
directed the VA examiner, prior to the examination, to review 
the entire claims folder, to include the Veteran's entrance 
examination report, discharge examination report, treatment 
notes dated between May 30, 1945 and September 12, 1945, and 
any other newly-associated service treatment records.  The 
examiner was instructed to opine whether there is a 50 
percent probability or greater that any currently diagnosed 
bilateral leg disability, including peripheral vascular 
disease, is related to the Veteran's active military service.  
The examiner was also asked to reconcile any opinion with a 
May 30, 1945 treatment note, which apparently read 
"tenosynovitis" and "Epsom salt," and the negative separation 
examination report.   

In October 2007, the Veteran was afforded an examination, the 
report of which indicated that the examiner did not review 
the claims folder in conjunction with the examination.  The 
examiner noted diagnoses of stasis edema of the bilateral 
lower extremities without evidence of peripheral vascular 
disease, advanced degenerative changes of the bilateral 
knees, and mild arthritic changes of the bilateral ankles.  
Upon receipt of the claims folder, the examiner rendered an 
addendum to the examination report in December 2007.  The 
examiner reiterated the diagnoses previously given in the 
October 2007 examination report, indicated that the Veteran 
had been seen on numerous occasions for varicose veins and 
stasis edema, and noted that there was no evidence of 
peripheral vascular disease or peripheral arterial disease.  

Notably however, neither examination reports complied with 
the Board's instructions to provide an etiology opinion for 
the Veteran's bilateral leg disability.  Therefore, on 
remand, an examination, in accordance with the September 2007 
Board remand instructions and cited herein, must be provided.  
See Stegall, supra.   

As the case must be remanded for the foregoing reasons, any 
recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran a letter notifying 
him that additional service treatment 
records could not be located.  See 
38 C.F.R. § 3.159(e).

2.  Make arrangements to obtain the 
Veteran's treatment records related to 
his lower extremities from the Dublin, 
Augusta, and Albany VA treatment 
facilities, dated since November 2002.

3.  Thereafter, if possible, return the 
claims folder to the examiner who 
conducted the October 2007 examination.  
If that examiner is not available, then 
schedule the Veteran for an additional VA 
examination by a different examiner.  

The examiner should review the claims 
folder, including a copy of this remand, 
the Veteran's entrance examination 
report, discharge examination report, 
treatment notes dated between May 30, 
1945 and September 12, 1945, and any 
other newly-associated service treatment 
records.  The examiner should indicate on 
the examination report that the claims 
folder was reviewed.  

The examiner should opine whether there 
is a 50 percent probability or greater 
that any currently diagnosed bilateral 
leg disability (i.e., peripheral vascular 
disease, stasis edema, varicose veins, 
advanced degenerative changes of the 
bilateral knees, and/or mild arthritic 
changes of the bilateral ankles) had its 
onset during the Veteran's active 
military service or is related to any in-
service disease, event, or injury.  The 
examiner should reconcile any opinion 
with the May 30, 1945 treatment note, 
which apparently reads "tenosynovitis" 
and "Epsom salt," and the negative 
separation examination report.  

The examiner should provide a 
comprehensive report including a complete 
rationale for any conclusions reached.  
If further testing is deemed necessary, 
such testing is to be accomplished.

4.  Finally, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claim.  If 
action remains adverse to the Veteran, 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

